Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 12,-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aronzon et al (US 2011/0009192 A1).
1. Aronzon discloses a device, comprising: a memory to store instructions; and a processor coupled to the memory, wherein responsive to executing the instructions, the processor performs operations comprising: detecting a map associated with a gaming session for a video game executing on a computing device associated with a first user; obtaining a map equalizer profile associated with the map for the video game; determining a first avatar, associated with the first user, is located within a first environment of the map for the video game; obtaining a first environment equalizer profile associated 
2. Aronzon discloses the device of claim 1, wherein the operations further comprise: determining the first avatar, associated with the first user, is located within a second environment of the map for the video game; obtaining a second environment equalizer profile associated with the second environment; and providing second instructions to the computing device associated with the first user, according to the map equalizer profile and the second environment equalizer profile, wherein the second instructions indicate to the computing device to adjust the audio output of the video game according to the map equalizer profile and the second environment equalizer profile [0046].
3. Aronzon discloses the device of claim 1, wherein the operations further comprise: determining an event associated with the first avatar; and obtaining an event equalizer profile associated with the event; and providing third instructions to the computing device associated with the first user, according to the map equalizer profile, first environment equalizer profile, and the event equalizer profile, wherein the third instructions indicate to the computing device to adjust the audio output of the video game according to the map equalizer profile, the first environment equalizer profile, and the event equalizer profile [0046].
4. Aronzon discloses the device of claim 3, wherein the event includes one of loss of health, number of deaths within a time period, action of the first avatar, action of a second avatar associated with a second user, or a combination thereof (i.e. footsteps of the enemy), [0046].
12. Aronzon discloses the device of claim 1, wherein the operations further comprise: determining a video game rule is implemented within the video game; determining a rule equalizer 

13-16. Aronzon discloses a machine-readable storage medium, comprising instructions, wherein responsive to executing the instructions, a processor performs operations comprising: detecting a map associated with a gaming session for a video game executing on a computing device associated with a first user; obtaining a map equalizer profile associated with the map for the video game; determining an event associated with first avatar of the first user; obtaining an event equalizer profile associated with the event; and providing first instructions to the computing device associated with the first user, according to the map equalizer profile, and the event equalizer profile, wherein the first instructions indicate to the computing device to adjust audio output of the video game according to the map equalizer profile, and the event equalizer profile as similarly discussed above


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 8-11, 17, 20 rejected under 35 U.S.C. 103 as being unpatentable over Aronzon et al (US 2011/0009192 A1) as applied above and further in view of Wolff-Petersen et al (US 2011/0065503 A1).
5. Aronzon discloses the device of claim 1, wherein the audio output is provided by a headset (114: Fig. 1), but is silent regarding wherein the operations further comprise: determining an anomaly of the headset; obtaining an headset equalizer profile based on the anomaly of the headset; and providing fourth instructions to the computing device associated with the first user, according to the map equalizer profile, first environment equalizer profile, and the headset equalizer profile, wherein the fourth instructions indicate to the computing device to adjust the audio output of the video game according to the map equalizer profile, the first environment equalizer profile, and the headset equalizer profile. Wolff-Petersen discloses determining an anomaly of the headset; obtaining an headset equalizer profile based on the anomaly of the headset; and providing fourth instructions to the computing device associated with the first user, according to the map equalizer profile, first environment equalizer profile, and the headset equalizer profile, wherein the fourth instructions indicate to the computing device to adjust the audio output of the video game according to the map equalizer profile, the first environment equalizer profile, and the headset equalizer profile [0026], [0031], [0035], [0061). It would have been obvious to a person of ordinary skilled in the art to modify Aronzon with Hackl and would have been motivated to do so to apply a headset equalizer profile according an anomaly of the headset.
8-9. Aronzon and Wolff-Petersen disclose the device of claim 5, wherein the determining of the anomaly of the headset comprises: receiving a group of tests sounds generated by each earpiece of the headset; and determining the anomaly of the headset based on the group of test sounds, wherein the obtaining of the headset equalizer profile comprises generating the headset equalizer profile according to the group of test sounds, Wolff-Petersen [0026], [0031], [0035], [0061).
10. Aronzon and Wolff-Petersen disclose the device of claim 5, wherein the anomaly includes amplifying a frequency range by the headset and the computing device adjusts the headset according to the headset equalizer profile to dampen the frequency range, Wolff-Petersen [0026], [0031], [0035], [0061).
11. Aronzon and Wolff-Petersen disclose the device of claim 5, wherein the anomaly includes dampening a frequency range by the headset and the computing device adjusts the headset according to the headset equalizer profile to amplify the frequency range, Wolff-Petersen [0026], [0031], [0035], [0061).
17, 20. Aronzon and Wolff-Petersen disclose a method, comprising: detecting, by a system comprising a processor, a map associated with a gaming session for a video game executing on a computing device associated with a user; obtaining, by the system, a map equalizer profile associated with the map for the video game; determining, by the system, an anomaly of a headset; obtaining, by the system, an headset equalizer profile based on the anomaly of the headset; and providing, by the system, first instructions to the computing device associated with the user, according to the map equalizer profile, and the headset equalizer profile, wherein the first instructions indicate to the computing device to adjust audio output of the video game according to the map equalizer profile and the headset equalizer profile, wherein the determining of the anomaly of the headset comprises: receiving, by the system, a group of tests sounds generated by each earpiece of the headset; and determining, by the system, the anomaly of the headset based on the group of test sounds, wherein the obtaining of the headset equalizer profile comprises generating, by the system, the headset equalizer profile according to the group of test sounds as similarly discussed above.

Claim(s) 6-7, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Aronzon et al (US 2011/0009192 A1) and Wolff-Petersen et al (US 2011/0065503 A1) as applied above and further in view of Hackl (US 2020/0037090 A1).
6-7. Aronzon and Wolff-Petersen disclose the device of claim 5, but does not expressly disclose wherein the determining of the anomaly of the headset comprises determining a type of the headset, wherein the obtaining of the headset equalizer profile comprises obtaining the headset equalizer profile from an information repository associated with a manufacturer of the headset. Hackl disclose wherein the determining of the anomaly of the headset comprises determining a type of the headset, wherein the obtaining of the headset equalizer profile comprises obtaining the headset equalizer profile from an information repository associated with a manufacturer of the headset [0046], [0048]. It would have been obvious to a person of ordinary skilled in the art to modify Aronzon with Hackl and would have been motivated to do so to apply an equalizer profile according to the headset ID/type.
18-19. Aronzon, Wolff-Petersen and Hackl disclose the method of claim 17, wherein the determining of the anomaly of the headset comprises determining, by the system, a type of the headset, wherein the obtaining of the headset equalizer profile comprises obtaining, by the system, the headset equalizer profile from an information repository associated with a manufacturer of the headset as similarly dicussed above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached USPTO form PTO-892.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H. LIM whose telephone number is (571)270-3301.  The examiner can normally be reached on 10:00-6:00, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715